DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/21 was filed on 1/4/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al (WO 2018/221024 A1) using (US 2020/0091515) as an equivalent English translation, in view of Kim et al (US 2003/0124433).
	Regarding claims 1, 4, 5, 9, and 11-13, Takezawa et al discloses a lithium secondary battery comprising: a positive electrode “11” (cathode) including a positive electrode current collector “30” (cathode current collector) and a positive electrode mixture layer “32” (cathode active material layer) positioned on the positive electrode current collector; a nonaqueous electrolyte; and a negative electrode (anode); wherein the positive electrode mixture layer includes a Ni, Co, Al, and Li-containing compound A (lithium transition metal oxide particle) that contains a nickel content of 82 mol% or more based on total number of moles of metallic elements except for Li with an example of LiNi0.88Co0.09Al0.03O2 corresponding to 0.88 moles of Ni + 0.09 moles of Co = 0.97 total moles of transition metal atoms which corresponds to Ni atom in an amount of 90.7 mol% with respect to a total of 100 mol% of transition metal atoms; and a nonaqueous electrolyte ([0015],[0021], [0023],[0024]).
	However, Takezawa et al does not expressly teach a nonaqueous electrolyte that contains a polyethylene glycol-based polymer (claim 1); wherein the polyethylene glycol-based polymer contains a compound represented by the following Formula 1 (claim 9); wherein the polyethylene glycol-based polymer contains polyethylene glycol, polyethylene glycol dimethyl ether, or a mixture thereof (claim 11); wherein the polyethylene glycol-based polymer contains polyethylene glycol dimethyl ether (claim 
	Kim et al discloses an organic electrolytic solution comprising an amount of polyethylene glycol dimethyl ether in the range of from about 0.2 to about 1 part by weight, based on 100 parts by weight of total organic electrolytic solution ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa nonaqueous electrolyte to include polyethylene glycol dimethyl ether, wherein a content of the polyethylene glycol dimethyl ether is 0.2 wt% to 1 wt% with respect to a total of 100 wt% of the nonaqeous electrolyte in order to provide an electrolytic solution that can maintain a high efficiency of lithium charging/discharging even by repeated charging and discharging cycles by forming a uniform, secured protective coating ([0012]).  
Regarding claims 6 and 7, the Office takes the position that the limitations “after the lithium secondary battery is charged in a constant current (CC) mode up to 4.2 V with a current of 0.3 C-rate at 25°C, 10shifts to a constant voltage (CV) mode, is completely charged under a cut-off condition of a current amount of 1/20 C, and is stored at 60°C for one week, an amount of carbon dioxide generated is 50% or less of a total amount of gas generated in the battery” and “after the lithium secondary battery is charged in a constant current (CC) mode up to 4.2 V with a current of 0.3 C-rate at 25°C, shifts to a constant voltage (CV) mode, is completely charged 20under a cut-off condition of a current amount of 1/20 C, and is stored at 60°C for one week, an amount of carbon dioxide generated in the battery is decreased by 75% or more of an amount of carbon dioxide generated when the polyethylene glycol-based polymer is not contained 
Regarding claim 8, Takezawa et al also discloses positive electrode mixture layers formed on the positive electrode current collector that were rolled by a rolling mill which would inherently form a crack that is present on a surface of the lithium transition metal oxide particle, and the polyethylene glycol-based polymer in present in the crack ([0056]).  
Regarding claim 14, Takezawa et al also discloses a positive electrode mixture layer that includes LiNi0.76Co0.14Mn0.10O2 (Formula 2, a=1, x=0.14, y=0.10, x+y=0.24, z=0) ([0070]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al in view of Kim et al as applied to claim 1 above, and further in view of Takeuchi et al (US 2007/0202410).
However, Takezawa et al as modified by Kim et al does not expressly teach an electrode density of the cathode that is 3.3 g/cc to 4.2 g/cc (claim 2); or an 20electrode density of the cathode that is 3.5 g/cc to 3.8 g/cc (claim 3).
Takeuchi et al discloses a positive electrode that has an electrode density of 3.7 g/cm3 or more with an example of 3.8 g/cm3 ([0025] and Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa/Kim battery to include an .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al in view of Kim et al as applied to claim 1 above, and further in view of Ogawa (JP 2014116101 A).
However, Takezawa et al as modified by Kim et al does not expressly teach a number average molecular weight of the polyethylene glycol-based polymer that is 50 g/mol to 2,000 g/mol (claim 10).
Ogawa discloses a nonaqueous electrolyte containing polyethylene glycol having a number average molecular weight of 2,000 to 6,000 ([0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa/Kim battery to include a number average molecular weight of the polyethylene glycol-based polymer that is 2,000 g/mol in order to reduce the amount of gas generated during high-temperature storage  ([0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729